20-698
     Feng v. Garland
                                                                             BIA
                                                                       Poczter, IJ
                                                                    A202 022 155
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            BETH ROBINSON,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   CHEN FENG,
14            Petitioner,
15
16                     v.                                  20-698
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Richard Tarzia, Esq., Belle Mead,
24                                     NJ.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General; Mary
28                                     Jane Candaux, Assistant Director,
 1                                   Rachel P. Berman-Vaporis, Trial
 2                                   Attorney, Office of Immigration
 3                                   Litigation, United States
 4                                   Department of Justice, Washington,
 5                                   DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner    Chen    Feng,    a    native   and     citizen    of   the

11   People’s Republic of China, seeks review of a February 5,

12   2020, decision of the BIA, which denied his motion to reopen

13   and terminate his removal proceedings and affirmed a March

14   14, 2018, decision of an Immigration Judge (“IJ”) denying his

15   application   for      asylum,     withholding      of       removal,    and

16   protection under the Convention Against Torture (“CAT”).                 In

17   re Chen Feng, No. A202 022 155 (B.I.A. Feb. 5, 2020), aff’g

18   No. A202 022 155 (Immig. Ct. N.Y. City Mar. 14, 2018).                   We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history.

21       We have reviewed       the IJ’s       decision as modified and

22   supplemented by the BIA, considering only the BIA’s ruling on

23   Feng’s   motion   to   reopen     and   terminate      and    the   adverse

                                         2
 1   credibility determination.         See Xue Hong Yang v. U.S. Dep’t

 2   of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

 3   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).               As an initial

 4   matter, the challenge to the agency’s jurisdiction that Feng

 5   raised in his motion to reopen and terminate is foreclosed by

 6   our caselaw.       He argued that his notice to appear (“NTA”) was

 7   insufficient to vest jurisdiction with the IJ because it

 8   omitted the hearing date.              However,    “an NTA that omits

 9   information regarding the time and date of the initial removal

10   hearing   is   .    .   .   adequate   to   vest   jurisdiction   in   the

11   Immigration Court” where, as here, “a notice of hearing

12   specifying this information is later sent to the alien.”

13   Banegas Gomez v. Barr, 922 F.3d 101, 112 (2d Cir. 2019); see

14   also Chery v. Garland, 16 F.4th 980, 987 (2d Cir. 2021)

15   (holding that “Banegas Gomez remains good law even after the

16   Supreme Court’s opinion in Niz-Chavez [v. Garland, 141 S. Ct.

17   1474 (2021)]”).

18       We    review        adverse   credibility      determinations      for

19   substantial evidence, see Hong Fei Gao v. Sessions, 891 F.3d

20   67, 76 (2d Cir. 2018), and treat the agency’s findings of

21   fact as “conclusive unless any reasonable adjudicator would

                                            3
 1   be   compelled   to    conclude   to    the   contrary,”    8    U.S.C.

 2   § 1252(b)(4)(B).         “Considering     the   totality        of   the

 3   circumstances, and all relevant factors, a trier of fact may

 4   base a credibility determination on” inconsistencies within

 5   and between an applicant’s statements “without regard to

 6   whether” they go “to the heart of the applicant’s claim, or

 7   any other relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).

 8   “We defer . . . to an IJ’s credibility determination unless,

 9   from the totality of the circumstances, it is plain that no

10   reasonable fact-finder could make such an adverse credibility

11   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

12   2008); accord Hong Fei Gao, 891 F.3d at 76.                Substantial

13   evidence supports the adverse credibility determination.

14        The agency reasonably relied on Feng’s omissions and

15   inconsistencies.      He omitted from his written statements and

16   asylum   interview    that,   following   his   second     arrest    for

17   attending an underground Christian church, he argued with

18   police officers, and they choked him.             The agency could

19   reasonably conclude that these are details that he could be

20   expected to reveal because his earlier statements contained

21   other details of abuse by the police.         See Hong Fei Gao, 891

                                       4
 1   F.3d at 78–79 (“[I]n assessing the probative value of the

 2   omission of certain facts, an IJ should consider whether those

 3   facts are ones that a credible petitioner would reasonably

 4   have     been   expected     to    disclose      under     the    relevant

 5   circumstances.”).

 6          The agency also reasonably relied on inconsistencies

 7   about    whether   Feng    continued     to   attend   church     in   China

 8   following his arrests.        Feng testified that he continued to

 9   attend    services   but    said    in    his   original    and    amended

10   statements that he “was afraid to attend anymore” following

11   his second arrest.         “The Court generally will not disturb

12   adverse credibility determinations that are based on specific

13   examples in the record of inconsistent statements . . . about

14   matters material to [an applicant’s] claim of persecution, or

15   on contradictory evidence or inherently improbable testimony

16   regarding such matters.”          Wensheng Yan v. Mukasey, 509 F.3d

17   63, 66 (2d Cir. 2007) (quotation marks omitted).

18          Given the omissions and inconsistences, the agency also

19   reasonably relied on Feng’s lack of corroboration in finding

20   that his claim lacked credibility. See Biao Yang v. Gonzales,

21   496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

                                          5
 1   corroborate his or her testimony may bear on credibility,

 2   because the absence of corroboration in general makes an

 3   applicant unable to rehabilitate testimony that has already

 4   been called into question.”).         A letter from Feng’s mother

 5   did not confirm details of the alleged beating, a certificate

 6   from Feng’s church in China confirmed his membership but did

 7   not address the alleged persecution, and neither document

 8   addressed Feng’s church attendance.

 9        Given    the   omissions   and   inconsistencies    in    Feng’s

10   statements and his failure to rehabilitate his testimony with

11   other evidence, substantial evidence supports the agency’s

12   adverse      credibility    determination.         See        8 U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167–68; Biao

14   Yang, 496 F.3d at 273.     The adverse credibility determination

15   is dispositive of asylum and withholding of removal. 1             See

16   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

17




     1 We find it unnecessary to reach the Government’s argument that
     Feng waived his CAT claim.
                                      6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7